Citation Nr: 1225628	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to an initial rating in excess of 10 percent for an old avulsion fracture of the thoracic spine at T10 with degenerative changes of the T10-T11 disc space and vertebrae. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1998 to June 2007.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A rating decision in November 2007 denied service connection for bilateral pes planus, a notice of disagreement was received in May 2008, a statement of the case was issued in March 2009, and a substantive appeal was timely received in March 2009.  The March 2009 statement of the case granted service connection for an old avulsion fracture of the thoracic spine at T -10 with degenerative changes of the T10-T11 disc space and vertebrae and assigned an evaluation of 10 percent.  In March 2009 a Form 9 was received from the Veteran which the Board construes as a notice of disagreement with the initial rating and a substantive appeal.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In January 2011, the Board remanded the issues for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Bilateral pes planus was noted on entrance examination in March 1998 and did not increase in severity during service.

2. There is minimal scoliosis on the right side of the mid thoracic spine; forward flexion of thoracolumbar spine is not 30 degrees or less, there is no favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months have not been shown.  

3. The Veteran is in receipt of separate 10 percent ratings for radiculopathy of the left lower extremity and right lower extremity.


CONCLUSIONS OF LAW

1. Bilateral pes planus was not aggravated by service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

2. The criteria for an initial rating of 20 percent, but not higher, for an old avulsion fracture of the thoracic spine at T10 with degenerative changes of the T10-T11 disc space and vertebrae have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in July 2007.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

As for the issue of an initial higher rating for the thoracic spine disability where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection have been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Available service treatment records, post-service treatment records, and lay statements have been associated with the record.  Additionally, the Veteran was afforded a fully adequate VA examination in February 2011 which addressed whether his preexisting bilateral pes planus was aggravated by service.  This examination also is adequate for rating purposes as it thoroughly evaluated the severity the Veteran's service-connected thoracic spine disability.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

Bilateral Pes Planus

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition on entrance into military service except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of symptoms of a pre-existing condition during service does not constitute sufficient evidence to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Aggravation, that is, an increase in disability, in service is based upon a worsening of the pre-service condition to the extent that a veteran's average earning capacity has diminished.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Evidence and Analysis

In the claim received in June 2007, the Veteran contended that his bilateral pes planus, which was noted on the examination upon entrance into service, was aggravated by service.  

A Veteran is presumed to be in sound condition upon entrance into military service except for conditions noted on the entrance examination.

On service entrance examination in March 1998, the examiner in evaluating the Veteran's feet indicated that he had mild pes planus which was asymptomatic.  On the accompanying report of medical history in March 1998, the Veteran denied having problems with his feet.  The remaining question is whether the Veteran's preexisting bilateral pes planus was aggravated by service.  

A lack of aggravation may be shown by establishing that there was no increase in disability during service.  Service treatment records in May 1999, November 2006, January 2007, and March 2007, merely document the presence of pes planus; however, none of the service records show treatment for pes planus nor do they indicate that it increased in severity.  While in the entry in November 2006 a strength test showed scores 2/5 for the right foot and 5/5 for the left foot, the Veteran did not complain of a bilateral foot problem nor was he treated for his feet.  Instead his treatment focused on his knee pain.  

On the report of medical history in January 2000, the Veteran denied having problems with his feet.  On the report of medical history in February 2004, the Veteran denied having foot problems and on the accompanying examination the examiner noted the feet were asymptomatic.  In September 2004 the records indicate that during boot camp the Veteran did not sustain any injuries or experience pain in his feet.  On the report of medical history in April 2007 upon separation from service, the Veteran denied having problems with his feet.   

Although the Veteran is competent to describe symptoms he is experiencing, he is not competent to provide an opinion on medical causation, that is, whether his active duty service caused a permanent increase in disability or the increase in disability was due to the natural progress of the disease.

Where, as here, the determinative issue involves a question of medical causation, where a lay assertion is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159.

As the Veteran is not competent, that is, not qualified through education, training, and expertise to offer an opinion on medical causation, the Board rejects his statement as competent evidence to substantiate the claim that bilateral pes planus was aggravated by service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The competent evidence consists of a VA examination in February 2011 whereby the examiner reviewed the claims folder and examined the Veteran.  The examiner noted that the Veteran reported that he did not have problems with his feet during service and has not been treated for problems with his feet since service.  On VA examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness and abnormal weight bearing.  The diagnosis was pes planus, very mild and asymptomatic.  The examiner was of the opinion that the Veteran's preexisting pes planus was not aggravated by service based on the rationale that the entrance examination in March 1998 showed mild and asymptomatic pes planus, the Veteran during his nine years in service never reported to sick call for problems in his feet, did not have foot pain, and was able to carry out all his functions in service, including physical training.  The examiner noted that since separation from service the Veteran has not experienced any foot discomfort and remains totally asymptomatic.  The Board finds this opinion to be highly probative as the examiner considered the nature of the disability, the Veteran's history and relevant longitudinal complaints.  The opinion is consistent with the other evidence of record.  

For the reasons explained above, the evidence shows that aggravation is not conceded as the preexisting bilateral pes planus underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  For these reasons, as there was no increase in disability during service, the presumption of aggravation has not been established, and as there is no increase in disability during service, service connection by aggravation for bilateral pes planus is not established.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, No. 10-0853 (U.S. Vet. App. June 21, 2012).

The Board also notes that service treatment records in January 2007 and in March 2007 characterized the Veteran's pes planus as a congenital deformity.  Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, when during service a congenital defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).  In this case there is no evidence that the Veteran's congenital pes planus was subjected to a superimposed injury during service.  Service treatment records are silent in regard to any such superimposed injury, and the Veteran has submitted no lay evidence asserting such a superimposed injury.  Accordingly, the appeal is denied.


Thoracic Spine Disability

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issue on appeal is for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analysis below focuses on whether the Veteran meets the criteria for an initial rating higher than 10 percent for the service-connected thoracic spine.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the thoracolumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Evidence and Analysis

Service treatment records on multiple occasions, including in August 1999, November 2003, and November 2006 document back pain.  

After service, a VA x-ray of the lumbar spine was normal.  A private medical evaluation in July 2008 shows that the Veteran had pain in the mid-portion on the left side of his back which began during service when he was thrown off the top of a truck and suffered a hyperextension injury.  The examiner indicated that the Veteran has intermittent low back pain which starts in the mid portion of his back and radiates into the left lower rib cage and around his left breast with no numbness or tingling.  On physical examination the Veteran had stiffness upon left lateral bending of the thoracic spine.  Hypertension and flexion were painful.  Right lateral bending was good.  Knee and ankle jerks were 2+.  X-rays of the dorsolumbar spine showed mild scoliosis and an old avulsion fracture of the anterior and inferior body and corner of T10 with narrowing of the T10-11 disc space.  The assessment included degenerative disc disease and old avulsion fracture of the anterior and inferior corner of T10 with degenerative changes of the T10-T11 disc space and vertebrae.  The examiner also indicated that the Veteran was developing superimposed arthritis.  

On VA examination in February 2011, the examiner noted the Veteran's hyperextension injury of the back during service and noted that it affected his dorsal and lumbar spine.  The examiner indicated that the Veteran had severe flare-ups of back pain every 2 to 3 weeks which lasted 1 to 2 days, noting that despite the pain the Veteran was still able to function and go to work during the flare-ups.  As for the symptoms, there was no numbness or leg or foot weakness but there was paresthesias over buttocks, posterior thigh to feet bilaterally which began about 1 year ago and occurred twice per week.  There was no history of fatigue, decreased motion, or weakness but there was stiffness and constant, moderate pain from the mid-thoracic to upper lumbar region.  The examiner indicated that there were no incapacitating episodes of spine disease and the Veteran was able to walk 1 to 3 miles.  Physical examination shows posture and gait were normal and there was no kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, listing, scoliosis or ankylosis.  As for the thoracolumbar spine, there were no spasms, atrophy, or weakness on the left side; however, there was guarding, tenderness and weakness on the right side.  The examiner noted that there was no abnormal gait or abnormal spinal contour due to muscle spasm, localized tenderness or gait.  Flexion was 0 to 108 degrees, extension was 0 to 17 degrees, left lateral flexion was 0 to 28 degrees, left lateral rotation was 0 to 30 degrees, right lateral flexion was 0 to 28 degrees, and right lateral rotation was 0 to 45 degrees.  The examiner indicated that there was objective evidence of pain upon active range of motion, there was objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of range of motion.  Reflex exam findings were all normal.  Sensory examination of the sciatic nerve was normal with the exception of absent pain and light touch involving the toes and dorsum of the foot on the right side and absence of light touch involving the toes and dorsum of the foot on the left side.  Detailed motor exam was normal.  

An accompanying x-ray shows a T10 vertebral body with an abnormal appearance possibly reflecting herniation of the disc with formation of limbus vertebra at T10, mild degenerative changes in the mid thoracic spine, and minimal scoliosis to the right in the mid thoracic spine.  An accompanying x-ray of the lumbar spine was normal.  

The diagnosis was degenerative arthritis of the spine with bilateral lower extremity radiculopathy.  The examiner indicated that the effects of the disability on usual daily activities had a moderate impact on chores, and mild impact on shopping, sports, recreation, exercise, driving, and traveling.  There was no impact on other usual daily activities.  The examiner commented that over the past year, the Veteran developed numbness and tingling in both lower extremities, radiating over the buttocks, posterior thighs, down to the feet.  The objective neurologic findings in the examination consisted of absent light touch in both feet and absent pain sensation in the right foot.  The examiner concluded that it is more likely than not that the Veteran had bilateral radiculopathy secondary to his degenerative arthritis of the spine.  

In June 2012, the Veteran's representative contended that he should be granted a higher initial rating for his service-connected thoracic spine as on VA examination in February 2011 x-ray evidence showed minimal scoliosis convex to the right of the mid thoracic spine.  

The evidence does show that an initial 20 percent rating is warranted for the thoracic spine based on findings of scoliosis in the mid thoracic spine.  Although upon physical examination in February 2011 the examiner indicated that there was no scoliosis, and muscle spasm, localized tenderness or guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour, x-rays associated with the examination show minimal scoliosis convex to the right in the mid thoracic spine and the physical examination did show that there was guarding, tenderness and weakness on the right side of the thoracolumbar spine.  Private x-rays in July 2008 also revealed mild scoliosis.  For these reasons the findings more nearly approximate or equate to muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis to warrant a 20 percent rating under the General Rating Formula during the entire appeal period.  

As for an initial rating higher than 20 percent under the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was at most limited to 108 degrees.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracic spine to 30 degrees or less, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to 30 degrees and there is no evidence of ankylosis, an initial rating higher than 20 percent for the thoracic spine disability is not warranted under the General Rating Formula.  

As there is no evidence, neither lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 40 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  The evidence shows that an evaluation of the sciatic nerve shows that there was an absence of light touch in both feet and absent pain sensation in the right foot; however, a rating decision in February 2012 granted service connection for radiculopathy of the left and right lower extremity associated with the thoracic spine disability and the Veteran was assigned a separate 10 percent rating for each extremity under Diagnostic Code 8520, which pertains to the sciatic nerve.  As the Veteran is already in receipt of separate ratings for his neurological manifestations, the issue of whether additional compensation for neurological impairment is warranted is mute.  

For the reasons articulated above, after resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that an initial rating of 20 percent, but not higher, for an old avulsion fracture of the thoracic spine at T10 with degenerative changes of the T10-T11 disc space and vertebrae, during the entire appeal period is warranted under the General Formula for Diseases and Injuries of the Spine.  

Extraschedular Consideration

The Board notes that the Veteran in May 2008 stated that he had to quit his job in the culinary arts; however, he explained that he had to quit not because of his service-connected thoracic spine disability but because of pain in his legs.  On VA examination in February 2011, the examiner indicated that the Veteran was employed as a meat cutter and the effects on his occupation and resulting work problems caused him to be assigned to different duties and limited the amount of time he could stand.  The effects on his occupational activities included decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, and pain.  The examiner also noted that there was no time lost from work during the past 12 month period.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected thoracic spine disability.  The Board finds that the Veteran's thoracic spine disability is manifested by pain and limitation of motion and the rating criteria contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

Service connection for bilateral pes planus is denied.

An initial 20 percent rating, but not higher, for an old avulsion fracture of the thoracic spine at T10 with degenerative changes of the T10-T11 disc space and vertebrae is granted subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


